Citation Nr: 0730884	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-42 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals, right knee injury.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; D. E.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served with the United States Army Reserve and 
has a verified period of active duty for training from June 
1984 to September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection in February 
2003 requesting service connection for a right leg condition, 
a left leg condition, a neck condition, and a back condition.  
In his claim, the veteran clamed that he had received 
treatment for these conditions at two private facilities.  
Although the RO attempted to obtain the veteran's medical 
records from DeKalb Community Service Board (Clifton Springs 
Mental Health Center), the facility responded with a letter 
informing VA that they did not treat the veteran for his 
claimed conditions.  Further, the RO mailed a records request 
to C. B., M.D. (Oakhurst Medical Centers, Inc., on December 
19, 2003.  However, that letter was returned to the RO due to 
an incorrect address.  The veteran has submitted an 
appointment card, however, with the same address from that 
facility.  A March 2004 report of contact noted that the 
veteran was informed that his private medical records were 
not obtainable, and that the veteran needed to submit 
relevant medical evidence in order to substantiate his claim.

In a letter to a United States Senator, dated March 18, 2004, 
the veteran indicated that a disability request to the Social 
Security Administration (SSA), for the same issues noted 
above included all of the veteran's medical records.  
However, the SSA records are not in the claims file.  VA has 
a statutory duty to obtain these records.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

At a personal hearing conducted in April 2007, the veteran 
also indicated that he had received treatment for some of the 
claimed conditions from other private physicians, and stated 
that he had a total right knee replacement in December 2006 
and was still undergoing treatment.  The veteran stated that 
he had been seen by Drs. Lippitt and Jarrett.  He indicated 
that Dr. Jarrett had written Dr. Lippitt that the problems 
with the veteran's left knee were related to the problems 
with his right knee.  An attempt should be made to obtain 
these records. 

As to the issue of service connection for the veteran's right 
knee condition, the Board notes that the veteran's April 1983 
entrance examination noted a previous right knee injury.  The 
examiner reported that the veteran's high school football 
injury involved a partial tear of the right medial meniscus, 
and a right knee ligament repair.  A service medical record 
from January 6, 1984 reported that the veteran had a burning 
sensation in his right knee.  As to the issue of service 
connection for the veteran's neck condition, a February 9, 
1984 service medical record noted that the veteran complained 
of periodic neck pain for 2 weeks.  The veteran stated that 
his neck felt "stiff."  The examiner noted a "slight 
limitation" of range of motion.  The assessment was 
postural/mechanical cervical pain.  The record, however, 
contains no evidence of a current back, neck or left knee 
disorder.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's right knee 
disorder to his military service.  Once additional evidence 
is received pursuant to this remand, the RO should review the 
record and determine whether a VA examination is warranted 
for the remaining claimed disabilities.

Finally, the Board notes that the veteran reported in his 
initial claim that he had served on active duty from 
September 1983 to June 1984, and that he was in the United 
States Army Reserve from September 1983 to April 1989.  The 
record contains a DD Form 214 which indicates that the 
veteran had a period of active duty for training from June 
1984 to September 1984 with no prior active service, but five 
months of prior inactive service.  On remand, the RO should 
verify with the appropriate custodian of records, all periods 
of active duty, active duty for training, and inactive duty 
training.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the National Personnel Record 
Center and/or the appropriate service entity 
and request that (1) it verify the veteran's 
periods of active duty, active duty for 
training, and inactive duty training with the 
Army and the Army Reserve and (2) forward all 
available service records associated with such 
duty for incorporation into the record.

2.  Contact the veteran regarding the 
physicians and healthcare providers identified 
at his April 2007 personal hearing, and 
specifically, Drs. Lippitt and Jarrett, and 
the health care provider where the December 
2006 right knee replacement was performed, and 
provide Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs Forms (Form 21-4142) for those for 
whom he has not already provided to VA.  After 
securing the necessary release(s), the RO 
should obtain those records that have not been 
previously secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
veteran should also be informed of the 
negative results, and should be given 
opportunity to submit the requested records.

3.  Obtain from SSA a copy of their decision 
regarding the veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.

4.  After receiving the above medical 
records, to the extent possible, 
schedule the veteran for an examination, 
to include all appropriate diagnostic 
testing, to determine the nature and 
etiology of the veteran's current right 
knee disorder.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be 
provided.  The examiner should respond 
to the following:

a)  Is it at least as likely as not that 
the veteran's preexisting status post 
right knee disorder noted on entrance 
examination increased in severity during 
any period of verified military service?

b).  If the veteran's preexisting right 
knee condition increased in severity 
during a period of service, is it at 
least as likely as not that such 
increase was due to the natural 
progression of the disorder, or if not, 
due to aggravation of the disorder in 
service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a 
current right knee condition that did 
not preexist the veteran's military 
service, the examiner should indicate 
whether it is at least as likely as not 
that such disorder was incurred during a 
period of verified military service.

5.  The AMC should review the record and 
particularly all additional records obtained 
pursuant to this remand, and undertake all 
subsequently indicated action including 
scheduling the veteran for additional VA 
examination on any or all of the remaining 
disabilities (left knee, neck and back), if 
necessary.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record on the merits.  If any 
issue remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issues on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



